DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Examiner acknowledges the reply filed 11/14/2022. Claims 1-6, 12, 18 and 20 were amended. Claims 22-23 were newly added. Claims 9, 11, 15 and 19 are canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-8, 10, 12-14, 16-17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Keene et al (U.S. Pub. 2016/0220239 A1, hereinafter “Keene”) in view of Ji (U.S. Pub. 2011/0178495, hereinafter “Ji”), further in view of Boyden et al (U.S. Pub. 2014/0200511 A1, hereinafter “Boyden ‘511”), further in view of Boyden et al (U.S. Pub. 2010/0111854, hereinafter “Boyden ‘854”).
Regarding claims 1 and 23, Keene discloses a medical device 10 (Fig. 1) comprising: 
an introducer 68 (see Fig. 31) extending along a longitudinal axis (i.e., the introducer is an application catheter 68 extending along the longitudinal axis of the insertion tube 24 and exiting from a steerable distal tip 26; see para [0133]) and having a proximal end and a distal end (interpreted to be inherent features of the introducer 68), an internal lumen (see Fig. 31 illustrating gas and hemostatic powder being introduced through the lumen) extending from the proximal end to the distal end and defining a first cross-sectional diameter in a plane substantially perpendicular to the longitudinal axis (see Fig. 31 showing the cross-sectional diameter of the introducer 68 on either side of a venturi section 68), and a constricted section 68a (Fig. 31) within the internal lumen defining a second cross-sectional diameter in a plane substantially perpendicular to the longitudinal axis that is less than the first cross-sectional diameter (see Fig. 31 showing the constricted section 68a relative to the rest of the introducer 68);
a first section configured to connect to a supply of therapeutic fluid (although not shown, the first section is where a supply of therapeutic fluid, in this case gas [see labeled arrow marked “GAS”], is introduced through the introducer 68);
a second section 150 (Fig. 31) spaced distally from the first section and configured to connect to a supply of therapeutic elements 40 or 50 (see Fig. 31 and para [0067] disclosing hemostatic powder 40 and para [0072] disclosing hemostatic powder with magnetite), the second section connected to the introducer at the constricted section (see Fig. 31 showing the second section 150 being connected through the wall of the introducer 68), and the therapeutic elements comprising solid particles that are implantable within human body tissue (although the claimed device only requires a second section “configured to connect to a supply of therapeutic elements”, the type of therapeutic element of the supply does not appear to have patentable weight; nonetheless, Keene discloses in para [0067] that the therapeutic elements are solid powder or pellets that can be implanted into the body tissue);
wherein the therapeutic elements 40 or 50 are drawn into the introducer by way of suction created by a flow of the therapeutic fluid through the introducer (see para [0155] disclosing that the constricted section 68a is a “venturi” which draws the hemostatic powder 40 or 50 into the constricted section 68a; gas through the introducer 68 experiences a drop in pressure at the constricted section 68a, drawing hemostatic powder 40 or 50 into the constricted section 68a so that it can be delivered under pressure from the end of the introducer 68).
It is noted that Keene does not appear to disclose that the first section is disposed adjacent to the proximal end of the introducer (i.e., although Keene inherently discloses a first section through which gas is delivered into the introducer 68, Keene is silent as to the specific location of the first section relative to the proximal end of the introducer).
Ji discloses a medical device for introducing a combination of gas and a powder under pressure (see Fig. 5), comprising an introducer 10 (Fig. 5),  a first section adjacent the proximal end of the introducer 10 configured to connect to a supply of therapeutic fluid, such as a gas feeder 22 (see Fig. 5 showing the gas feeder 22 connecting via a threaded connector adjacent the proximal end of the introducer 10), and a second section 231’ (Fig. 5) connected to the introducer 10 and configured to connect to a supply of therapeutic elements 23’ (Fig. 5).
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Keene so that the first section is disposed adjacent to the proximal end of the introducer 68, as suggested by the teaching in Ji that a known medical device has a first section adjacent its proximal end to which a supply of therapeutic fluid (gas) is connected, with a reasonable expectation of success. The combination of references would have allowed the gas to be introduced into the introducer 68 at the proximal end thereof, which would be forced under pressure to the second section distal thereto. Even when combined, the medical device taught in Keene would have been expected to work as intended since the movement of the gas through the introducer 68 does not depend on the specific location along the introducer 68 where gas is introduced (so long as the gas is introduced proximal to the second section). No inventive effort would have been required to make the combined apparatus and the results of the combination would have been predictable to one of ordinary skill in the art before the effective filing date of the claimed invention.
It is noted that Keene, in view of Ji, does not appear to disclose that the medical device comprises an expander located between the first section and the constricted section that is configured to reduce a temperature of the therapeutic fluid to a cryogenic temperature lower than a temperature of the therapeutic elements.
Boyden ‘511 discloses a medical device comprising:
an introducer (see Fig. 221, 224); and
first section configured to connect to a canister of therapeutic fluid (such as a portion of body 22405 comprising a channel 22401 holding a fluid; see para [0795]); and 
a freezing mechanism 22465 (Fig. 221, 224) to cool the therapeutic fluid to a cryogenic temperature (see, e.g., paras [0704], [0705]), the mechanism 22465 located between the first section 22405/22401 and a second section 22451 where therapeutic elements are located.
Further, while Boyden ‘511 does not disclose that the freezing mechanism 22465 is an “expander”, Boyden ‘854 discloses a medical device comprising a freezing mechanism for lowering a temperature of a therapeutic fluid, and discloses that the freezing mechanism can be an expander, i.e., an expansion valve (see Boyden ‘854 at para [0717]).
A skilled artisan would have found it obvious at the time of the invention to modify the combination of Keene, in view of Ji, so as to incorporate an expander located in between the first section and the constricted section, as taught in Boyden ‘511 and Boyden ‘854, in order to change the temperature of the mixture of therapeutic elements and therapeutic fluid before it is administered to the patient with a reasonable expectation of success. 
Further, though the combination of Keene and Boyden ‘511 does not explicitly teach that its expander is used to reduce a temperature of therapeutic fluid to a cryogenic temperature lower than a temperature of the therapeutic elements, Boyden ‘511 discloses that the expander can reduce a temperature of therapeutic fluid to a cryogenic temperature as low as -250 degrees C (see Boyden ‘511 at para [0705]). Given that a skilled artisan would recognize that hemostatic powder is intended to be stored at room temperature, a skilled artisan would clearly recognize that the device of Boyden ‘511 is configured to cool therapeutic fluid to a temperature considerably lower than the therapeutic elements. Further, it is noted that the limitation “an expander… that is configured to reduce a temperature of therapeutic fluid to a cryogenic temperature lower than a temperature of the therapeutic elements” does not appear to impart a meaningful structural limitation to the claim because the claim does not set forth the temperature of the therapeutic elements).
Regarding claim 2, it is noted that Keene discloses a supply of therapeutic fluid, such as gas (see above), Keene does not appear to disclose that the gas is carbon dioxide.
Ji discloses a medical device for introducing a combination of gas and a powder under pressure (see Fig. 5), comprising an introducer 10 (Fig. 5),  a first section adjacent the proximal end of the introducer 10 configured to connect to a supply of therapeutic fluid, such as a gas feeder 22, where the therapeutic fluid is, for example, carbon dioxide (see para [0055]). 
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Keene so that the therapeutic fluid, i.e., gas, is in the form of carbon dioxide, based on the teaching in Ji that carbon dioxide would have been a medically acceptable gas for use in a pressurized feeder; thus, using carbon dioxide as the gas would have led to a reasonable expectation of success. No inventive effort would have been required to make the combined apparatus and the results of the combination would have been predictable to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claims 3, Keene disclose a supply of therapeutic elements in the form of powder (hemostatic powder).
Regarding claim 4, Keene discloses a supply of therapeutic elements in the form of (hemostatic pellets; see para [0050]).
However, Keene does not appear to disclose that the balls are metal balls. However, Keene teaches that the therapeutic elements can be a combination of hemostatic powder with magnetite 50, a type of metallic mineral.
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the material of the therapeutic elements to be metallic, based on the teaching in Keene that a metallic therapeutic element would facilitate application against a wound (see Keene at para [0126]).
Regarding claim 5, Keene does not appear to disclose that the supply of therapeutic elements are implanted within a biodegradable polymer matrix and configured for sustained release of a therapeutic agent. 
Similarly, regarding claim 7, Keene does not appear to disclose that the supply of therapeutic elements are configured to release a therapeutic agent after being implanted in the anatomical feature. 
However, Boyden ‘511 teaches an embodiment in which an active agent is configured to be activated after a prolonged time subsequent to administration, for example, by being encased or associated with a polymer or other agent that may insulate one or more reactants and delay the release of the agent (see para [0375]).
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the device of Keene according to the teaching in Boyden ‘511, if one wished to activate the therapeutic element subsequent to administration, with a reasonable expectation of success.
Regarding claim 6, Keene discloses that the therapeutic elements are configured to be implanted in an anatomical feature (i.e., the therapeutic elements are implanted into a wound; see Keene at Abstract). 
Regarding claims 8 and 10, Keene discloses an effector in the form of an aperture located at the distal end of the introducer 68 through which the mixture of the therapeutic fluid (i.e., gas) and therapeutic element (e.g., powder) may be introduced.
Regarding claim 12, Keene discloses a medical device 10 (Fig. 1) comprising: 
an introducer 68 (see Fig. 31) extending along a longitudinal axis (i.e., the introducer is an application catheter 68 extending along the longitudinal axis of the insertion tube 24 and exiting from a steerable distal tip 26; see para [0133]) and having a proximal end and a distal end (interpreted to be inherent features of the introducer 68), an internal lumen (see Fig. 31 illustrating gas and hemostatic powder being introduced through the lumen) extending from the proximal end to the distal end and defining a first cross-sectional diameter in a plane substantially perpendicular to the longitudinal axis (see Fig. 31 showing the cross-sectional diameter of the introducer 68 on either side of a venturi section 68), and a constricted section 68a (Fig. 31) within the internal lumen defining a second cross-sectional diameter in a plane substantially perpendicular to the longitudinal axis that is less than the first cross-sectional diameter (see Fig. 31 showing the constricted section 68a relative to the rest of the introducer 68);
an effector in the form of an aperture located at the distal end of the introducer 68 through which the mixture of the therapeutic fluid (i.e., gas);
a first section configured to connect to a canister of therapeutic fluid (although not shown, the first section is where a supply of therapeutic fluid, in this case gas [see labeled arrow marked “GAS”], is introduced through the introducer 68);
a second section 150 (Fig. 31) configured to connect to a supply of therapeutic elements 40 or 50 (see Fig. 31 and para [0067] disclosing hemostatic powder 40 and para [0072] disclosing hemostatic powder with magnetite), the second section including an introduction port configured to connect to a supply of therapeutic elements 40 or 50 (see Fig. 31 showing an elongated tubular section between the constricted section 68a and a funnel-shaped section, which may be the supply; or the supply could be proximal to the funnel-shaped section), and the second section connected to the introducer at the constricted section (see Fig. 31 showing the section, where introducer 68a is located, being constricted), the therapeutic elements comprising solid particles that are implantable within human body tissue (such as hemostatic powder; see para [0067]).
wherein the introduction port includes a passageway (shown to be the lumen of the elongated tubular section between the funnel-shaped section and the constricted section 68a) in fluid communication with the constricted section (at the introducer 68a,  shown in Fig. 31), such that during use, therapeutic elements 40 or 50 are drawn into the introducer by way of suction created by a flow of the therapeutic fluid through the introducer (see para [0155] disclosing that the constricted section 68a is a “venturi” which draws the hemostatic powder 40 or 50 into the constricted section 68a; gas through the introducer 68 experiences a drop in pressure at the constricted section 68a, drawing hemostatic powder 40 or 50 into the constricted section 68a so that it can be delivered under pressure from the end of the introducer 68);
and the effector configured to discharge the therapeutic elements within a body cavity (i.e., the powder 40 or 50 is discharged from the distal opening of the introducer 68 into a wound).
It is noted that Keene does not appear to disclose that the first section disposed adjacent to the proximal end of the introducer (i.e., although Keene inherently discloses a first section through which gas is delivered into the introducer 68, Keene is silent as to the specific location of the first section relative to the proximal end of the introducer).
Ji discloses a medical device for introducing a combination of gas and a powder under pressure (see Fig. 5), comprising an introducer 10 (Fig. 5),  a first section adjacent the proximal end of the introducer 10 configured to connect to a supply of therapeutic fluid, such as a gas feeder 22 (see Fig. 5 showing the gas feeder 22 connecting via a threaded connector adjacent the proximal end of the introducer 10), and a second section 231’ (Fig. 5) connected to the introducer 10 and configured to connect to a supply of therapeutic elements 23’ (Fig. 5).
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Keene so that the first section is disposed adjacent to the proximal end of the introducer 68, as suggested by the teaching in Ji that a known medical device has a first section adjacent its proximal end to which a supply of therapeutic fluid (gas) is connected, with a reasonable expectation of success. The combination of references would have allowed the gas to be introduced into the introducer 68 at the proximal end thereof, which would be forced under pressure to the second section distal thereto. Even when combined, the medical device taught in Keene would have been expected to work as intended since the movement of the gas through the introducer 68 does not depend on the specific location along the introducer 68 where gas is introduced (so long as the gas is introduced proximal to the second section). No inventive effort would have been required to make the combined apparatus and the results of the combination would have been predictable to one of ordinary skill in the art before the effective filing date of the claimed invention.
It is noted that Keene, in view of Ji, does not appear to disclose that the medical device comprises an expander located between the first section and the constricted section that is configured to reduce a temperature of the therapeutic fluid to a cryogenic temperature lower than a temperature of the therapeutic elements.
Boyden ‘511 discloses a medical device comprising:
an introducer (see Fig. 221, 224); and
first section configured to connect to a canister of therapeutic fluid (such as a portion of body 22405 comprising a channel 22401 holding a fluid; see para [0795]); and a freezing mechanism 22465 (Fig. 221, 224) to cool the therapeutic fluid located downstream of the first section but upstream of a second section, e.g., administration means 22451 where therapeutic elements are located.
Further, while Boyden ‘511 does not disclose that the freezing mechanism 22465 is an “expander”, Boyden ‘854 discloses a medical device comprising a freezing mechanism for lowering a temperature of a therapeutic fluid, and discloses that the freezing mechanism can be an expander, i.e., an expansion valve (see Boyden ‘854 at para [0717]).
A skilled artisan would have found it obvious at the time of the invention to modify the combination of Keene, in view of Ji, so as to incorporate an expander located in between the first section and the second section, as taught in Boyden ‘511 and Boyden ‘854, in order to change the temperature of the mixture of therapeutic elements and therapeutic fluid before it is administered to the patient with a reasonable expectation of success. 
Further, though the combination of Keene and Boyden ‘511 does not explicitly teach that its expander is used to reduce a temperature of therapeutic fluid to a cryogenic temperature lower than a temperature of the therapeutic elements, Boyden ‘511 discloses that the expander can reduce a temperature of therapeutic fluid to a cryogenic temperature as low as -250 degrees C (see Boyden ‘511 at para [0705]). Given that a skilled artisan would recognize that hemostatic powder is intended to be stored at room temperature, a skilled artisan would clearly recognize that the device of Boyden ‘511 is configured to cool therapeutic fluid to a temperature considerably lower than the therapeutic elements. Further, it is noted that the limitation “an expander… that is configured to reduce a temperature of therapeutic fluid to a cryogenic temperature lower  than a temperature of the therapeutic elements” does not appear to impart a meaningful structural limitation to the claim because the claim does not set forth the temperature of the therapeutic elements).
Regarding claim 13, it is noted that the claimed medical device does not positively require a therapeutic fluid, but rather, requires “a first section configured to connect to a supply of therapeutic fluid”, which is an intended use of the first section that does not appear to impart a meaningful structural limitation to the “first section” (other than having structure enabling it to connect to an unspecified supply of therapeutic fluid). In this case, the medical device disclosed in Keene has the first section that can be connected to a supply of “gas”, which is capable of being nitric oxide as claimed.
Regarding claim 14, it is noted that the combination of Keene, Ji, Boyden ‘511 and Boyden ‘854 does not appear to explicitly disclose the temperature of the therapeutic fluid being reduced to -20 degrees Celsius.
However, Boyden ‘511 teaches that it may be desirable to cool a particle to a very low temperature, for instance, to increase the degree of penetration of the particle into biological tissue (see para [0349]); doing so would appear to require cooling the coolant (therapeutic) fluid accordingly. In the absence of Applicant’s disclosure that the specifically claimed value of -20 degrees Celsius solves a stated problem or is critical to the invention, a skilled artisan would have found it obvious at the time of the invention to modify the device so that the therapeutic fluid is cooled to a value of -20 degrees Celsius, as may be desired based on the specific nature of the procedure.
Regarding claims 16-17, it is noted that the claimed medical device does not positively require therapeutic elements, but rather, requires “a second section configured to connect to a supply of therapeutic elements”, which is an intended use of the first section that does not appear to impart a meaningful structural limitation to the “second section” (other than having generic structure enabling it to connect to an unspecified supply of therapeutic elements). In this case, the medical device disclosed in Keene has the second section 150 that can connect to a supply of powder 40 or 50, but may also be metal balls, a biodegradable polymer matrix, or a supply to release the agent after it is implanted.

Claims 18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Keene et al (U.S. Pub. 2016/0220239 A1) in view of Boyden et al (U.S. Pub. 2014/0200511 A1, hereinafter “Boyden ‘511”), further in view of Boyden et al (U.S. Pub. 2010/0111854, hereinafter “Boyden ‘854), further in view of Shikhman (U.S. Pub. 2018/0133446 A1, hereinafter “Shikhman”).
Regarding claims 18, 20 and 21, Keene discloses a method (Fig. 1) comprising: 
directing a flow of therapeutic fluid, such as gas (see Fig. 31) through an introducer lumen (of introducer 68; see Fig. 31), wherein the therapeutic fluid is expelled at a distal portion of the introducer lumen, the introducer lumen further including a constricted section 68a between a proximal (not shown) portion and the distal portion;
introducing therapeutic elements 40 and 50 (Fig. 31) at a second temperature into the flow of the therapeutic fluid (gas) at a constricted section 68a (Fig. 31) of the introducer lumen in order to create a mixture including the therapeutic fluid (gas) and the therapeutic elements 40 or 50 (see Fig. 31 illustrating an arrow labeled “GAS + HEMOSTATIC POWDER”; it is noted that the therapeutic elements 40 and 50 are implicitly at “a” second temperature), the constricted section 68a defining a reduced cross section of the introducer lumen compared to the remainder of the introducer lumen defined by the introducer 68; and wherein the therapeutic elements comprise solid particles such as hemostatic powder or magnetite (see para [0067] and [0072]); 
embedding the therapeutic elements into a wall of tissue.
Further, regarding claim 21, Keene discloses that the introducer lumen of the introducer 68 (see Fig. 31) extends along a longitudinal axis (i.e., the introducer is an application catheter 68 extending along the longitudinal axis of the insertion tube 24 and exiting from a steerable distal tip 26; see para [0133]) from a proximal end to a distal end (interpreted to be inherent features of the introducer 68), and defines a first cross-sectional diameter in a plane substantially perpendicular to the longitudinal axis (see Fig. 31 showing the cross-sectional diameter of the introducer 68 on either side of a venturi section 68), and a constricted section 68a (Fig. 31) within the internal lumen defining a second cross-sectional diameter in a plane substantially perpendicular to the longitudinal axis that is less than the first cross-sectional diameter (see Fig. 31 showing the constricted section 68a relative to the rest of the introducer 68).
It is noted that Keene does not appear to disclose reducing a temperature of the therapeutic fluid to a first temperature by passing the therapeutic fluid through an expander located between the proximal portion and the constricted section, wherein the first temperature is a cryogenic temperature (and, as per claim 20, does not appear to disclose reducing a temperature of the therapeutic elements).
Boyden ‘511 discloses a medical device comprising:
an introducer (see Fig. 221, 224); and
first section configured to connect to a canister of therapeutic fluid (such as a portion of body 22405 comprising a channel 22401 holding a fluid; see para [0795]); and a freezing mechanism 22465 (Fig. 221, 224), which uses cryogenics to cool the therapeutic fluid from a second temperature to a first, lower temperature (see, e.g., paras [0704], [0705]), the freezing mechanism located downstream of the first section but upstream of an administration means 22451 where therapeutic elements are located.
Further, while Boyden ‘511 does not disclose that the freezing mechanism 22465 is an “expander”, Boyden ‘854 discloses a medical device comprising a freezing mechanism for lowering a temperature of a therapeutic fluid, and discloses that the freezing mechanism can be an expander, i.e., an expansion valve (see Boyden ‘854 at para [0717]).
A skilled artisan would have found it obvious at the time of the invention to modify the method of Keene to incorporate an expander located in between the first section and the second section, as taught in Boyden ‘511 and Boyden ‘854, in order to change the temperature of the mixture of therapeutic elements and therapeutic fluid before it is administered to the patient with a reasonable expectation of success. 
It is further noted that Keene, as modified by Boyden ‘511 and Boyden ‘854, does not appear to disclose directing the flow of therapeutic fluid into the intrauterine wall. 
Shikhman discloses a method desirable to treat bleeding in the uterus, comprising: 
directing a flow of therapeutic material through an introducer lumen, e.g., 38a (Fig. 3) into a uterus and embedding therapeutic elements into an intrauterine wall to treat bleeding (see para [0041]).
Thus, a skilled artisan would have found it obvious at the time of the invention to modify the method of Keene so that it can be carried out in a uterus such that the flow of therapeutic fluid is directed to the uterus and the therapeutic elements are embedded into the intrauterine wall.
Specifically, Keene discloses that the method can be implemented in various body cavities where it is desirable to control bleeding by its use of a hemostatic substance onto a wound (see Keene at paras [0011]-[0013] and [0124]-[0125]).
Thus, in light of the teaching in Shikhman that it is desirable to control bleeding in a uterine cavity, a skilled artisan would have found it obvious to apply the method of Keene within a uterine cavity by introducing the fluid into the uterus and embedding the therapeutic elements into the uterine wall with a reasonable expectation of success in stopping, controlling, abating or inhibiting bleeding. 
Regarding claim 22, Keene discloses that the mixture of the therapeutic elements 40 or 50 and the therapeutic fluid occurs at the constricted section of the introducer lumen by a venturi effect (see para [0155] disclosing that the constricted section 68a is a “venturi” which draws the hemostatic powder 40 or 50 into the constricted section 68a; gas through the introducer 68 experiences a drop in pressure at the constricted section 68a, drawing hemostatic powder 40 or 50 into the constricted section 68a so that it can be delivered under pressure from the end of the introducer 68).

Response to Arguments
Applicant’s arguments with respect to amended claims 1 and 12 have been considered.
Specifically, Applicant argued that Boyden ‘511 and Boyden ‘584 do not disclose an expander located between the first section and the constricted section (see Remarks, pgs. 12-13).
However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, the rejections are based on the references of Keene in view of Ji, further in view of Boyden ‘511 and Boyden ‘854 (and, as per claim 18, further in view of Shikhman).
A skilled artisan would have found it obvious to combine the references so that the expander was located between the first section and the constricted section.
First, Boyden ‘511 discloses that the freezing mechanism 22465 (Fig. 221, 224), which cool the therapeutic fluid to a cryogenic temperature (see, e.g., paras [0704], [0705]), is located between the first section 22405/22401 and a second section 22451 where therapeutic elements are located. That is to say, the therapeutic fluid is cooled before mixing with the therapeutic elements.
When seeking to combine Keene and Boyden ‘511, a skilled artisan would have naturally sought to incorporate the expander between a first section and the section where the therapeutic elements are located (i.e., the constricted section of Keene). 
Further, a skilled artisan would have been naturally compelled to rule out other locations for the expander. For instance, a skilled artisan would not have sought to place the expander proximal to the first section (as the expander would not have performed its intended function in this configuration), nor would have sought to place the expander distal to the constricted section (as the expander would not have performed its intended function in this configuration). The only reasonable location to place the expander, in order to allow the expander to perform its intended function in light of the teaching in Boyden ‘511, would have been between the first section and the constricted section.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        12/07/2022